DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (EP 1462301).  Regarding claim 1, Yamada teaches a folding seat, comprising: a seat frame (15); a seat back frame (11) cross-arranged in back of the seat frame (see Figure 1), the seat back frame having a first side rotatably coupled to the seat frame (via 51a); and a locking portion (54a/61a) coupled at a first side thereof to the seat back frame (12a – which is part of 11; see Figure 2) and rotatably coupled at a second side thereof to the seat frame (16a – which is part of 15) at a position between the seat frame and the seat back frame (see Figure 2), wherein the locking portion (54a / 61a) is configured to be inserted into a rear portion of the seat frame or to be separated from the seat frame according to an operation thereof (see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (EP 1462301) in view of Yudovich (US 2006/0152055).  Regarding claim 2, it is described above what is disclosed by Yamada; however, the reference does not distinctly disclose wherein the locking portion comprises: a first bracket coupled to a side surface of the seat back frame; a stopper slidably coupled to the first bracket so that the first bracket is inserted into or separated from the seat frame; and a leg frame rotatably coupled to the seat frame and connected to the stopper by a cable.
Yudovich, in a similar field of endeavor, teaches a folding seat wherein a locking portion comprises: a first bracket (22) coupled to a side surface of a seat frame; a stopper slidably (26) coupled to the first bracket so that the first bracket is inserted into or separated from the seat frame (see Figures 2-3, 7); and a leg frame (3) rotatably coupled to the seat frame (20) and connected to the stopper (26) by a cable (8).  It would have been obvious to one having ordinary skill in the art to modify the seat of Yamada to include the bracket/stopper/leg frame/cable combination of Yudovich to be able to have a user-deployable support for the seat.

Regarding claim 3, Yudovich further teaches wherein the leg frame is bent and extends from a lower portion of the seat frame toward the seat frame at a first side and a second side thereof and is rotatably coupled to the seat frame, and an end surface of the first side or the second side of the leg frame is connected to the cable (see Figures 2 and 7).

Regarding claim 4, Yudovich further teaches wherein a wire inside the cable that is coupled to the leg frame is fixed to the seat frame at a position below the leg frame when the leg frame is in a state in which the leg frame is folded so as to be positioned adjacent to the lower portion of the seat frame (see Figure 7).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (EP 1462301) in view of Baetz et al. (DE 10318718).  Regarding claim 5, it is described above what is disclosed by Yamada; however, the reference does not distinctly disclose a latch portion, the latch portion being coupled to the seat back frame and being configured to adjust a folding angle of the seat back frame by an operation of a lever.
Baetz, in a similar field of endeavor, teaches a foldable seat having a latch portion, the latch portion being coupled to a seat back frame and being configured to adjust a folding angle of the seat back frame by an operation of a lever (see Figures 1a-1c).  It would have been obvious to one having ordinary skill in the art to modify the back frame of the seat of Yamada to include the lever of Baetz for a user to easily adjust the angle of the seat and aide in the ingress and egress of users of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636